Case 1:19-cv-06864-NRB Document2 Filed 07/24/19 Page 1 of 11

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK
Index No. 19 cv

40 WALL STREET LLC
Plaintiff,
COMPLAINT
-against-
WITHOUT JURY DEMAND

 

DEAN & DELUCA, INC.,

Defendant.

 

 

Plaintiff 40 Wall Street LLC (“Plaintiff”), by its attorneys, Belkin Burden Wenig

& Goldman LLP, for its complaint against Defendant Dean & Deluca, Inc. (“Defendant”) alleges
as follows: |

NATURE OF CLAIMS

1. In this action, Plaintiff seeks monetary damages against Defendant as a result of

Defendant’s failure to comply with the terms and conditions of the “Lease” (as such term

is hereinafter defined), including, but not limited to, Defendant’s failure to pay to Plaintiff

the fixed monthly rent and additional rent due and owing under the “Lease” and/or to

otherwise replenish and/or refund (after such amounts were drawn down upon) the

“Security Amount” and/or “Cash Security Amount” (as such terms are hereinafter

respectively defined). Plaintiff further seeks a declaratory judgment from this Court,

adjudging and declaring that, in accordance with Plaintiff's rights and remedies under the

“Lease”, and Defendant’s corresponding liabilities and obligations, Defendant is required

to pay to Plaintiff, on or before the first (18 day of each and every calendar month, all

fixed monthly rent and additional rent due and owing under the “Lease” for the period

]-
Case 1:19-cv-06864-NRB Document2 Filed 07/24/19 Page 2 of 11

from August 1, 2019 through and including February 29, 2032 (the date that the Lease
was scheduled to expire by its terms) (the “Lease Expiration Date”).

2. Plaintiff is the ground lessee of the building located at 40 Wall Street, New York, New
York (the “Building”).

3. Plaintiff is also the landlord of the “Premises” pursuant to the terms and conditions of the
“Lease” (as such terms are hereinafter respectively defined).

4. Plaintiff and Defendant entered into a written commercial lease, dated as of July 16, 2015
(the “Initial Lease’), as thereafter amended pursuant to a First Amendment of Lease, -
made as of October 20, 2015 (the “First Amendment”), and as further amended and/or
modified pursuant to the Second Amendment of Lease, made as of February 23, 2017 (the
“Second Amendment”, and together with the First Amendment and the Initial Lease, shall
collectively be referred to as the “Lease”).

5. Pursuant to the terms of the Lease, Defendant was demised a portion of the main floor
and lower level in the Building (the “Premises”).

6. The Lease terminated, effective as of June 28, 2019, pursuant to a Five (5) Day Notice of
Termination, dated June 18, 2019 (the “Termination Notice”), which Plaintiff served
upon Defendant, based upon Defendant’s failure, in breach of the terms and conditions of
the Lease, to (i) pay to Plaintiff base rent and additional rent due under the Lease, in the
amount of $352,635.33, and (ii) restore and/or replenish the “Security Amount” and
“Cash Security Amount” (as such terms are hereinafter defined) (and after such amounts
were drawn down upon), in the cumulative sum of $731,535.95.

7. Plaintiff took back possession of the Premises subsequent to the Termination Date.
10.

11.

12.

13.

14.

Case 1:19-cv-06864-NRB Document 2 Filed 07/24/19 Page 3 of 11

Defendant remains liable to Plaintiff for all fixed monthly rent, additional rent and/or
other charges (collectively, the “Rent”}) due and owing under the Lease through and
including the Lease Expiration Date.
PARTIES
Plaintiff is a New York Limited Liability Company, organized under the laws of the State
of New York, with a principal place of business located at 725 Fifth Avenue, New York,
New York.
Defendant is a Delaware Limited Liability Company, organized under the laws of the
State of Delaware, whose principal places of business are located at 2402 East 37" Street
North Wichita Kansas, 67219 and/or 4727 S. Emporia Street, Suite 133, Wichita Kansas
67216. |
JURISDICTION AND VENUE
This Court has jurisdiction over Defendant pursuant to 28 U.S.C. §1332(a)(1) because the
matter in controversy exceeds the sum or value of $75,000.00, exclusive of interest and
costs, and is between citizens of different states.
Venue is proper under 28 U.S.C. §1391(b)(2) because a substantial part of the events or
omissions giving rise to the claims occurred in this district.
THE RELEVANT TERMS AND CONDITIONS OF THE LEASE
Pursuant to the terms of the Lease, Defendant had an absolute and unconditional
obligation to pay to Plaintiff the Rent due and owing thereunder, without any offset,
abatement or deduction whatsoever.
Article 1.05 of the Initial Lease provides: “From and after the Rent Commencement Date

(except as otherwise specifically provided in Exhibit C), Tenant shall pay the fixed rent

3-
15.

16.

17,

18.

19,

Case 1:19-cv-06864-NRB Document2 Filed 07/24/19 Page 4 of 11

and additional rent herein reserved promptly as and when the same shall become due and
payable, without demand therefor and without any abatement, deduction or offset
whatsoever except as expressly provided in this lease.”

Article 1.04(a) of the Initial Lease further provides: “fixed rent” or “Fixed Rent” as
specified on Exhibit C annexed hereto which shall be payable in equal monthly
installments in advance on the first day of each and every calendar month during the term
of this lease...”

Pursuant to Exhibit C, which was annexed to the Initial Lease, the annual fixed rent (for
the relevant period at issue in this dispute/action) was $1,400,000.00 per year, or
$116,666.67 per month.

Article 1.04(b) of the Initial Lease provides: “additional rent” or “Additional Rent”
consisting of all such other sums of money as shall become due from and payable by
Tenant to Landlord...”

Pursuant to Article 4 of the Initial Lease, Defendant, by letter of credit, deposited with
Plaintiff a $350,000.00 security amount (the “Security Amount”), plus a cash security
deposit, in the amount of $500,000.00 (the “Cash Security Amount”), which amounts
were delivered to Plaintiff “as security for the faithful performance and observance by
Tenant of the terms, provisions and conditions of this Lease.”

In the event that Defendant failed to comply with any of the terms and conditions of the
Lease, including, but not limited to, failing to pay to Plaintiff the Rent due and owing
thereunder, Plaintiff had the right to draw down upon, apply, retain, and/or otherwise use,
the Secutity Amount and/or the Cash Security Amount to satisfy any outstanding Rent,
which Defendant failed to pay to Plaintiff (the “Draw-Down Right”). In the event that

4.
Case 1:19-cv-06864-NRB Document 2 Filed 07/24/19 Page 5 of 11

Plaintiff exercised the Draw-Down Right, Defendant was required to replenish all
amounts or sums of money, which were drawn-down upon, applied and/or otherwise used
from the Cash Security Amount and/or the Security Amount so that the Cash Security

Amount and Security Amount would, at all times, equal $500,000.00 and $350,000.00,

respectively.

20. Pursuant to the terms of the Lease, if the Lease terminated due to Defendant’s default,
including its failure to pay the Rent and/or to replenish the Security Amount and/or Cash
Security Amount, then Defendant remained liable to Plaintiff for all Rent due and owing
under the Lease through and including the Lease Expiration Date.

21. Specifically, Article 28.01 of the Initial Lease provides, in relevant part: |

If this lease is terminated under the provisions of Article 26, or if
Landlord shall re-enter the Demised Premises under the provisions
of Article 27, or in the event of the termination of this lease, or of
re-entry by or under any summary dispossess or other legal
proceeding or action or any provision of law by reason of default
hereunder on the part of Tenant... Tenant shall pay to Landlord as
damages, at the election of Landlord, either:

(b) sums equal to the fixed rent and the additional rent (as above
presumed) payable hereunder which would have been payable by
Tenant had this lease not so terminated, or had Landlord not so-re-
entered the Demised Premises, payable upon the due dates therefor
specified herein following such termination or such re-entry and
until the Expiration Date, provided, however, that if Landlord shall
relet the Demised Premises during said period, Landlord shall
credit Tenant with the net rents received by Landlord from such
reletting, such net rents to be determined by first deducting from
the gross rents as and when received by Landlord from such
reletting the actual and documented expenses incurred or paid by
Landlord in terminating this lease or in re-entering the Demised
Premises and in securing possession thereof, as well as the
expenses of reletting, including altering and preparing the Demised
Premises for new tenant(s), brokers’ commissions, and all other

- actual and documented expenses properly chargeable against the
Demised Premises and the rental therefrom. ...

5-
Case 1:19-cv-06864-NRB Document2 Filed 07/24/19 Page 6 of 11

DEFENDANT’S FAILURE, IN BREACH OF THE LEASE, TO (A) PAY THE RENT
AND (B) REPLENISH THE SECURITY AMOUNT AND CASH SECURITY AMOUNT

22. In breach of Defendant’s obligations under Article 1 of the Initial Lease, Defendant failed
to pay to Plaintiff the Rent due under the Lease for the period from October 2017 through
January 2018, in addition to March 2018 through April 2018, in the cumulative amount of
$731,535.95.

23. Based: upon such rental default, and in accordance with Plaintiffs rights and remedies
under the Lease, on or about April 13, 2018, Plaintiff exercised the Draw-Down Right
and drew down upon the entire amount of the Security Amount, and the balance of
$381,535.95 from the Cash Security Amount.

24. In breach of Defendant’s obligations under Article 4 of the Initial Lease, Defendant failed
to timely restore and/or replenish the Security Amount and Cash Security Amount, which
were drawn down upon by Plaintiff, as aforesaid (the “Security Deposit Breach”).

25. Further, Defendant, in breach of Article 1 of the Initial Lease, failed to pay to Plaintiff the
fixed monthly rent due and owing under the Lease for the months of April, May and June
2019, in the amount of $116,666.67 per month, in addition to electric charges, which
constitute additional rent, in the amount of $1,728.92, plus legal fees (also constituting
additional rent), in the amount of $906.40, thus totaling $352,635.33 (the “Rent Default”). |

26. Based upon the Security Deposit Breach and the Rent Default, Plaintiff served Defendant
with a Default Notice, dated June 5, 2019 (the “Default Notice”), demanding, inter alia,
that Defendant cure the Security Deposit Breach and the Rent Default on or before June
17, 2019 (the “Cure Expiration Date”) by (a) paying to Plaintiff the sum of $352,635.33,

that being the amount of Rent due and owing under the Lease (which Defendant failed to

6-
27.

28.

29,

30.

31.

32.

33.

34.

35,
36.

37.

Case 1:19-cv-06864-NRB Document2 Filed 07/24/19 Page 7 of 11

pay to Plaintiff) as of the date of the Default Notice and (b) fully restoring the Security
Amount and the Cash Security Amount by paying to Plaintiff the sum of $731,535.95 (the
‘Security Restoration Amount”).

Thus, on or before the Cure Expiration Date, Defendant was required to tender a payment
to Plaintiff in the cumulative amount of $1,084,171.28 (the “Total Amount Due and
Owing”).

Defendant failed to pay to Plaintiff the Total Amount Due and Owing, and thus, failed to
cure its default on or before the Cure Expiration Date.

Therefore, Plaintiff served Defendant with the Termination Notice, terminating the Lease
as of the Termination Date.

As of the date hereof, the Premises has not been relet to a new tenant.

Plaintiff is under no obligation, whether pursuant to the Lease or applicable laws, to
mitigate Defendant’s damages.

Subsequent to the Termination Date, Plaintiff took back possession of the Premises.

Since Plaintiff took back possession of the Premises, July fixed monthly rent, in the
amount of $116,666.67 per month, and additional rent have become due and owing,
which Defendant has failed to pay to Plaintiff.

FIRST CLAIM FOR RELIEF
Breach of Contract/Money Damages

Plaintiff repeats and realleges all of the above allegations with the same force and effect
as if fully set forth below.

A valid contract, i.e. the Lease, existed between Plaintiff and Defendant.

Plaintiff has complied with its obligations under the terms of the Lease.

Defendant failed to comply with the terms and conditions of the Lease.
7.
38.

39,

40.

41,

42.

43.

44,

Case 1:19-cv-06864-NRB Document2 Filed 07/24/19 Page 8 of 11

Specifically, in breach of Defendant’s obligations under Article 1 of the Initial Lease,
Defendant failed to pay to Plaintiff Rent, in the amount of $352,635.33, which amount
comprises base rent, in the amount of $116,666.67 per month, for the months of April,
May and June 2019, plus electrical charges, in the amount of $1,728.92, plus legal fees,
in the amount of $906.40.

Additionally, in breach of Article 4 of the Initial Lease, Defendant failed to restore and/or
replenish the Cash Security Amount and/or the Security Amount, in the sum of
$731,535.95 (i.e. the Security Restoration Amount).

In addition, Defendant, in breach of its obligations under the Lease, failed to pay to
Plaintiff July fixed monthly rent, in the amount of $116,666.67, in addition to all other
additional rent due and owing under the Lease (the “July Arrears”).

Based upon the foregoing, and as of July 2019, Defendant is liable to Plaintiff for money
damages, in the sum of $350,837.95, representing the Total Amount Due and Owing, plus
the July Arrears, less the drawn down of the Cash Security Amount and Security Amount.
In addition, Plaintiff reserves the right to obtain a money judgment for damages for all
Rent due and owing under the Lease through and including the date of judgment.

SECOND CLAIM FOR RELIEF
DECLARATORY JUDGMENT

Plaintiff repeats and realleges all of the above allegations with the same force and effect
as if fully set forth below.

Pursuant to Article 28.01(b) of the Initial Lease, notwithstanding the termination of the
Lease pursuant to the Termination Notice, Defendant remains liable to Plaintiff for all
Rent due and owing under the Lease through and including the Lease Expiration Date,

which Rent is payable on or before the first (1) day of each and every calendar month.
g.
45.

46,

47,

Case 1:19-cv-06864-NRB Document2 Filed 07/24/19 Page 9 of 11

As of the date hereof, the Premises has not been relet, and Plaintiff is under no obligation,
whether pursuant to the Lease and/or applicable laws, to mitigate Defendant’s damages.

An actual justiciable controversy exists between the parties’ and Plaintiff has no adequate
remedy at law.

Accordingly, because Section 28.01(b) of the Initial Lease entitles Plaintiff to all Rent due
and owing under the Lease through the Lease Expiration Date, and correspondingly,
obligates Defendant to tender such Rent to Plaintiff on the due dates prescribed by the
Lease (i.e. the first (1*) day of each and every calendar month), Plaintiff is entitled to an
order and judgment from this Court adjudging and declaring that Defendant is required to
pay to Plaintiff the Rent due and owing under the Lease, on or before the first (15) day of

each and every calendar month, for the period from August 1, 2019 through and including

the Lease Expiration Date, which amounts and/or damages may be reduced in the event

48,

49,

50.

that the Premises is subsequently relet to a new tenant, as provided for in Section 28.01(b)

of the Initial Lease.

THIRD CLAIM FOR RELIEF
ATTORNEYS’ FEES

Plaintiff repeats and realleges all of the above allegations with the same force and effect

as if fully set forth below.

Pursuant to Article 31 of the Initial Lease, Plaintiff is entitled to a money judgment for all
attorneys’ fees incurred in connection with the prosecution of this action.
Article 31.02 of the Initial Lease provides, in relevant part:

If either Landlord or Tenant shall bring an action or proceeding in
any court of competent jurisdiction.... to enforce its rights or the
other party’s obligations under the terms, covenants and conditions
and provisions of this lease.,. the prevailing party shall be paid or
reimbursed by the non-prevailing party for the third party actually

9.
Case 1:19-cv-06864-NRB Document 2 Filed 07/24/19 Page 10 of 11

incurred reasonable attorneys’ fees and disbursements, and other
third party reasonable costs and expenses incurred by the prevailing
party (including without limitation court costs....).

51. Plaintiff has commenced this action against Defendant in order to enforce its rights and
remedies under the Lease, including, but not limited to, its right to receive and recover all
Rent due and owing thereunder, in addition to its right and entitlement to all sums and/or
amounts of money comprising the Net Present Value Rate.

52. Plaintiff anticipates that it will be the prevailing party in this action.

53. Plaintiff has incurred, and will continue to incur, attorneys’ fees in connection with the
prosecution of this action.

54, Therefore, Defendant is liable to Plaintiff for attorneys’ fees, in an amount to be
determined by the Court, but in an amount no less than $50,000.00.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully prays that the Court grant judgment against
Defendant as follows:

(a) On The First Claim for Relief, granting Plaintiff a money judgment against Defendant, in
the sum of $350,837.95, with interest, subject to Plaintiffs right to seek additional
damages for all Rent due and owing under the Lease through and including the date of
judgment;

(b) On the Second Claim for Relief, granting Plaintiff a declaratory judgment, adjudging and

| declaring that Defendant is required to pay and/or tender to Plaintiff, on or before the first
(1") day of each and every calendar month, all Rent due and owing under the Lease, for

the period from August 1, 2019 through and including the Lease Expiration Date;
Case 1:19-cv-06864-NRB Document 2 Filed 07/24/19 Page 11 of 11

(c) On the Third Claim for Relief; granting Plaintiff a money judgment for attorneys’ fees
against Defendant, in the sum of at least $50,000.00, with interest; and
(d) Granting Plaintiff such other and further relief as this Court deems just and proper. ©

Dated: New York, New York BELKIN BURDEN WENIG & GOLDMAN, LLP
July 23, 2019

By: /s/__ Jeffrey L. Goldman
Jeffrey L. Goldman
Attorneys For Plaintiff
270 Madison Avenue

. New York, New York 10016
(212) 867-4466

JGoldman@bbwg.com

Li-

EBURDEN/2453.4264/2629173
